

113 S2773 PCS: Protecting Children and America's Homeland Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 528113th CONGRESS2d SessionS. 2773IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Cornyn (for himself, Mr. Grassley, and Mr. McConnell) introduced the following bill; which was read the first timeAugust 1, 2014Read the second time and placed on the calendarA BILLMaking supplemental appropriations for the fiscal year ending September 30, 2014, for border
			 security, law enforcement, humanitarian assistance, and for other
			 purposes. That the following sums are appropriated, out of any
money in the Treasury not otherwise appropriated, for the
fiscal year ending September 30, 2014, and for other purposes, namely:ASupplemental appropriationsIDepartments of Commerce, Justice, Science, 
and related agenciesDepartment of JusticeGeneral AdministrationAdministrative review and appealsFor an additional amount for Administrative Review and Appeals, $63,200,000, to remain available
			 until September 30, 2015, as follows:(1)$54,000,000 for the Executive Office for Immigration Review to hire 54 Immigration Judge Teams,
			 which shall be trained and assigned to adjudicate juvenile cases.(2)$6,700,000 for the Executive Office for Immigration Review	for the purchase of video
			 teleconferencing equipment, digital audio recording devices, and other
			 technology that will enable expanded immigration courtroom capacity and
			 capability.(3)$2,500,000 for the Executive Office for Immigration Review’s Legal Orientation Program, of
			 which not less than $1,000,000 shall be for the Legal Orientation Program
			 for Custodians:Provided,  That not later than 15 days after the date of enactment of this Act, the Executive Office for
			 Immigration Review shall submit a reorganization plan to the
			 Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives  that includes detailed plans for prioritizing the adjudication of non-detained, unaccompanied
			 alien children and specific plans to reassign Immigration Judge
			 Teams to expedite the adjudication of juveniles on the non-detained
			 docket:
						Provided further, That the submitted plan shall ensure that juveniles will appear before an immigration judge for
			 an initial hearing not later than 10 days after the juvenile is
			 apprehended.Legal Activitiessalaries and expenses, general legal activitiesFor an additional amount for Salaries and Expenses, General Legal Activities, $1,100,000, for
			 necessary expenses to respond to the
			 significant rise in unaccompanied children and adults with children at the
			 southwest border and related activities, to remain available until
			 September 30, 2014.IIDepartment of Homeland SecurityU. S. Customs and Border ProtectionSalaries and expensesFor an additional amount for Salaries and Expenses to cover necessary expenses to respond to the significant rise in unaccompanied alien children and
			 adults with children at the Southwest border and related activities,
			 including the acquisition, construction, improvement, repair, and
			 management of facilities, and for necessary expenses related to border
			 security, $71,000,000, to remain available until September 30, 2015.U. S. Immigration and Customs EnforcementSalaries and expensesFor an additional amount for Salaries and Expenses to cover necessary expenses to respond to the significant rise in unaccompanied alien children and
			 adults with children at the Southwest border and related activities, and
			 for the necessary expenses for enforcement of immigration and customs law,
			 detention and removals of adults with children crossing the border
			 unlawfully, and investigations, $398,000,000, to remain available until
			 September 30, 2015, of which, $50,000,000 shall be expended for 50
			 additional fugitive operations teams and not less than $14,000,000 shall
			 be expended for vetted units operations in Central America and human
			 smuggling and trafficking investigations:  Provided, That the Secretary of Homeland Security shall support no fewer than an additional 3,000 family
			 and 800 other beds and substantially  increase the availability and
			 utilization of detention space for adults with children.General provisions 201.(a)For an additional amount for meeting the data collection and reporting requirements of this Act ,
			 $5,000,000.(b)Notwithstanding section 503 of Division F of the Consolidated Appropriations Act, 2014 (Public Law
			 113–76), funds made available under subsection (a) for data collection and
			 reporting requirements may be transferred by the Secretary of Homeland
			 Security between appropriations for the same purpose.(c)The Secretary may not make a transfer described in subsection (b) until 15 days after notifying the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives of such transfer.IIIDepartments of Labor, Health and Human Services, 
and Education, and related agencies
Department of Health and Human ServicesAdministration for children and familiesRefugee and entrant assistance(including transfer of funds)For an additional amount for Refugee and Entrant Assistance, $150,000,000, to be merged with and available for the same period and purposes as funds
			 appropriated in Public Law
113–76 for carrying out such sections 414, 501, 462, and 235: Provided,  That funds appropriated under this heading may also be used for other medical response expenses
			 of the
Department of Health and Human Services in assisting individuals identified under subsection
(b) of such section 235: Provided further,  That, the Secretary may, in this fiscal year and hereafter, accept and use money, funds,
			 property, and services of any kind made available by gift, devise,
			 bequest, grant, or other donation for carrying out such sections: Provided further,  That funds appropriated under this heading for medical response expenses may be transferred to
			 and merged with the Public Health and Social Services Emergency Fund: Provided further,  That transfer authority under this heading is subject to the regular notification procedures of
			 the
			 Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.General provisions(Rescission)301.Of the funds made available for performance bonus payments under section 2105(a)(3)(E) of the
			 Social Security Act (42 U.S.C. 1397ee(a)(3)(E)), $1,700,000,000 is
			 rescinded.IVgeneral provisions—this titlerepatriation and reintegration
				401.
					(a)Of the funds appropriated in titles III and IV of division K of Public Law 113–76, and in prior
			 Acts making appropriations for the Department of State, foreign
			 operations, and related programs, for assistance for the countries in
			 Central America, up to $40,000,000 shall be made available for such
			 countries for repatriation and reintegration activities: Provided, That funds made available pursuant to this section may be obligated notwithstanding subsections
			 (c) and (e) of section 7045 of division K of Public Law 113–76.
					(b)Prior to the initial obligation of funds made available pursuant to this section, but not later
			 than 15 days after the date of enactment of this Act, and every 90 days
			 thereafter until September 30, 2015, the Secretary of State, in
			 consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the appropriate congressional
			 committees a report on the obligation of funds made available pursuant to
			 this section by country and the steps taken by the government of each
			 country to—
						(1)improve border security;
						(2)enforce laws and policies to stem the flow of illegal entries into the United States;
						(3)enact laws and implement new policies to stem the flow of illegal entries into the United States,
			 including increasing penalties for human smuggling;
						(4)conduct public outreach campaigns to explain the dangers of the journey to the Southwest Border of
			 the United States and to emphasize the lack of immigration benefits
			 available; and
						(5)cooperate with United States Federal agencies to facilitate and expedite the return, repatriation,
			 and reintegration of illegal migrants arriving at the Southwest Border of
			 the United States.
						(c)The Secretary of State shall suspend assistance provided pursuant to this section to the government
			 of a country if such government is not making significant progress on each
			 item described in paragraphs (1) through (5) of subsection (b): Provided, That assistance may only be resumed if the Secretary reports to the appropriate congressional
			 committees that subsequent to the suspension of assistance such government
			 is making significant progress on each of the items enumerated in such
			 subsection.
					(d)Funds made available pursuant to this section shall be subject to the regular notification
			 procedures of the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of House of
			 Representatives and the Senate.VGeneral provisions — this act501.Not later than 30 days after the date of the enactment of this Act, the Attorney General, working
			 in coordination with the Secretary of Homeland Security and the Secretary
			 of Health and Human Services, shall institute a process for collecting,
			 exchanging, and sharing specific data pertaining to individuals whose
			 cases will be adjudicated by the Executive Office for Immigration Review
			 that ensures that—(1)the Department of Justice is capable of electronically receiving information from the Department of
			 Homeland Security and the Department of Health and Human Services related
			 to the apprehension, processing, detention, placement, and adjudication of
			 such individuals, including unaccompanied alien children;(2)case files prepared by the Department of Homeland Security after an individual has been issued a
			 notice to appear are electronically integrated with information collected
			 by the Department of Justice’s Executive Office for Immigration Review
			 during the adjudication process;(3)cases are coded to reflect immigration status and appropriate categories at apprehension, such as
			 unaccompanied alien children and family units;(4)information pertaining to cases and dockets are collected and maintained by the Department of
			 Justice in an electronic, searchable database that includes—(A)the status of the individual appearing before the court upon apprehension;(B)the docket upon which the case is placed;(C)the individual’s presence for court proceedings;(D)the final disposition of each case;(E)the number of days each case remained on the docket before final disposition; and(F)any other information the Attorney General determines to be necessary and appropriate; and(5)the final disposition of an adjudication or an order of removal is electronically submitted to—(A)the Department of Homeland Security; and(B)the Department of Health and Human Services, if appropriate.502.Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security,
			 working in coordination with the Attorney General and the Secretary of
			 Health and Human Services, shall institute a process for collecting,
			 exchanging, and sharing specific data pertaining to individuals who are
			 apprehended or encountered for immigration enforcement purposes by the
			 Department of Homeland Security that ensures that—(1)case files prepared by the Department of Homeland Security after an individual has been issued a
			 notice to appear are electronically transmitted to—(A)the Department of Justice’s Executive Office for Immigration Review for integration with case files
			 prepared during the adjudication process; and(B)to the Department of Health and Human Services, as appropriate, if the files relate to
			 unaccompanied alien children;(2)the Department of Homeland Security is capable of electronically receiving information pertaining
			 to the disposition of an adjudication, including removal orders and the
			 individual’s failure to appear for proceedings, from the Department of
			 Justice’s Executive Office for Immigration Review; and(3)information is collected and shared with the Department of Justice regarding the immigration status
			 and appropriate categories of such individuals at the time of
			 apprehension, such as—(A)unaccompanied alien children or family units;(B)the location of their apprehension;(C)the number of days they remain in the custody of the Department of Homeland Security;(D)the reason for releasing the individual from custody;(E)the geographic location of their residence, if released from custody;(F)any action taken by the Department of Homeland Security after receiving information from the
			 Department of Justice regarding an individual’s failure to appear before
			 the court;(G)any action taken by the Department of Homeland Security after receiving information from the
			 Department of Justice regarding the disposition of an adjudication; and(H)any other information that the Secretary of Homeland Security determines to be necessary and
			 appropriate.503.Not later than 30 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, working in coordination with the Attorney General and the
			 Secretary of Homeland Security, shall institute a process for collecting,
			 exchanging, and sharing specific data pertaining to unaccompanied alien
			 children that ensures that—(1)the Department of Health and Human Services is capable of electronically receiving information from
			 the Department of Homeland Security and the Department of Justice related
			 to the apprehension, processing, placement, and adjudication of
			 unaccompanied alien children;(2)the Department of Health and Human Services shares information with the Department of Homeland
			 Security regarding its capacity and capability to meet the 72-hour mandate
			 required under section 235(b)(3) of the William Wilberforce Trafficking
			 Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)(3)); and(3)information is collected and shared with the Department of Justice and the Department of Homeland
			 Security regarding—(A)the number of days a child remained in the custody of the Department of Health and Human Services;(B)whether the child was placed in a facility operated by the Department of Defense;(C)for children placed with a sponsor—(i)the number of children placed with the sponsor;(ii)the relationship of the sponsor taking custody of the child;(iii)the type of background check conducted on the potential sponsor; and(iv)the geographic location of the sponsor; and(D)any other information the Attorney General or the Secretary of Homeland Security determines to be
			 necessary and appropriate.504.The budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate
			 Budget Committee, provided that such statement has been submitted prior to
			 the vote on passage.505.This Act may be cited as the Protecting Children and America's Homeland Act of 2014.BUnaccompanied alien children and border securityXUnaccompanied alien childrenAProtection and due process for unaccompanied alien children1001.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)) is amended—(1)in paragraph (2)—(A)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children.—;(B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and(C)in subparagraph (C)—(i)by amending the subparagraph heading to read as follows: Agreements with foreign countries.—; and(ii)in the matter preceding clause (i), by striking countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any other foreign country that the Secretary
			 determines appropriate;(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;(3)inserting after paragraph (2) the following:(3)Mandatory expedited removal of criminals and gang					       
			 membersNotwithstanding any other provision of law, the Secretary of Homeland Security shall place
			 an unaccompanied alien child in a	
						      proceeding in accordance with section 235 of
			 the Immigration and	Nationality Act
			 (8 U.S.C. 1225a) if, the Secretary determines or has reason   
				      to believe the	      alien—(A)has been convicted of any offense carrying a maximum					term of
			 imprisonment of more than  180 days;(B)has been convicted of an offense which involved—(i)domestic violence (as defined in section 40002(a) of the Violence Against Women
			 Act of 1994 (42      U.S.C. 13925(a));(ii)child abuse and neglect (as defined in section	40002(a) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(a));(iii)assault resulting in bodily injury (as defined in section		2266 of title 18, United
			 States Code);(iv)the violation of a protection order (as defined in section 2266 of title 18,
			 United States Code);(v)driving while intoxicated (as defined in section 164 of 			title 23, United
			 States Code); or(vi)any offense under foreign law, except for a purely					       
			 political offense, which, if the offense had been committed in the United
			 States, would render the alien
			 inadmissible	 under section
			 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));(C)has been convicted of more than 1 criminal offense (other than minor	    
			 traffic offenses);(D)has engaged in, is engaged in, or is likely to engage after entry in any terrorist activity (as
			 defined in section
			 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)(iii)),  or intends to	       
						     participate or has participated in the
			 activities of a foreign terrorist			       
			 organization (as designated under section 219 of the	 Immigration
			 and Nationality Act (8 U.S.C. 1189));(E)is or was a member of a criminal gang (as defined in paragraph (53) of section 101(a)  of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a));(F)provided materially false, fictitious, or fraudulent
			 information regarding age     or identity to
			 the United States Government with the intent to   
			       wrongfully be classified as an unaccompanied alien child; or(G)has entered the United States more than 1 time in violation of section 275(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing that the entry
			 was unlawful.; and(4)in subparagraph (D) of paragraph (6), as redesignated by paragraph (2)—(A)by amending the subparagraph heading to read as follows: Expedited due process and screening for unaccompanied alien children.—;(B)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2), shall be— and inserting who meets the criteria listed in paragraph (2)(A)—;(C)by striking clause (i) and inserting the following:(i)shall be placed in a proceeding in accordance with section 235B of the Immigration and Nationality
			 Act, which shall commence not later than 7 days after the screening of an
			 unaccompanied alien child described in paragraph (4);;(D)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;(E)by inserting after clause (i) the following:(ii)may not be placed in the custody of a nongovernmental sponsor or otherwise released from the
			 immediate custody of the United States Government until the child is
			 repatriated
			 unless the child—(I)is the subject of
			 an order under section 235B(e)(1) of the Immigration and Nationality Act;
			 and(II)is placed or released in accordance with subsection (c)(2)(C) of this section.;(F)in clause (iii), as redesignated, by inserting is before eligible; and(G)in clause (iv), as redesignated, by inserting shall be before provided.1002.Expedited due process and screening for unaccompanied alien children(a)Humane and expedited inspection and screening for unaccompanied alien children(1)In generalChapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.) is amended by
			 inserting after section 235A the
			 following:235B.Humane and expedited inspection and screening for unaccompanied alien children(a)Asylum officer definedIn this section, the term asylum officer means an immigration officer who—(1)has had professional training in country conditions, asylum law, and interview techniques
			 comparable to that provided to full-time adjudicators of applications
			 under section 208; and(2)is supervised by an officer who—(A)meets the condition described in paragraph (1); and(B)has had substantial experience adjudicating asylum applications.(b)Proceeding(1)In generalNot later than 7 days after the screening of an unaccompanied alien child under section 235(a)(5)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization
			 Act of 2008 (8 U.S.C. 1232(a)(5)), an immigration judge shall conduct and
			 conclude a
			 proceeding to inspect, screen, and
			 determine the status of the unaccompanied alien child who is an applicant
			 for admission to the United States.(2)Time limitNot later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien
			 child under this section, the immigration judge who conducted such
			 proceeding shall issue an order pursuant to subsection (e).(c)Conduct of proceeding(1)Authority of immigration judgeThe immigration judge conducting a proceeding under this section—(A)shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the
			 unaccompanied alien child and
			 any witnesses;(B)may issue subpoenas for the attendance of witnesses and presentation of evidence;(C)is authorized to sanction by civil money penalty any action (or inaction) in contempt of the
			 judge’s proper exercise of authority under this Act; and(D)shall determine whether the unaccompanied alien child meets any of the criteria set out in
			 subparagraphs (A) through (G) of paragraph (3) of section 235(a) of the
			 William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)), and if so, order
			 the alien removed under subsection (e)(2) of this section.(2)Form of proceedingA proceeding under this section may take place—(A)in person;(B)at a location agreed to by the parties, in the absence of the unaccompanied alien child;(C)through video conference; or(D)through telephone conference.(3)Presence of alienIf it is impracticable by reason of  the mental incompetency of the unaccompanied alien child for
			 the alien to be present at
			 the proceeding, the Attorney General shall prescribe safeguards to protect
			 the rights and privileges of the alien.(4)Rights of the alienIn a proceeding under this section—(A)the unaccompanied alien child shall be given the privilege of being represented, at no expense to
			 the Government, by
			 counsel of the alien’s choosing who is authorized to practice in the
			 proceedings;(B)the alien shall be given a reasonable opportunity—(i)to examine the evidence against the alien;(ii)to present evidence on the alien’s own behalf; and(iii)to cross-examine witnesses presented by the Government;(C)the rights set forth in subparagraph (B) shall not entitle the alien—(i)to examine such national security information as the Government may proffer in opposition to the
			 alien’s admission to the United States; or(ii)to an application by the alien for discretionary relief under this Act; and(D)a complete record shall be kept of all testimony and evidence produced at the proceeding.(5)Withdrawal of application for admissionAn unaccompanied alien child applying for admission to
			 the United States
			 may,  and at any time prior to the issuance of a final order of removal,
			 be permitted to withdraw the application and
			 immediately be returned to the alien’s country of nationality or country
			 of last habitual residence.(6)Consequences of failure to appearAn unaccompanied alien child who does not attend a proceeding under this section, shall be ordered
			 removed, except under exceptional circumstances where the alien’s absence
			 is the fault of the Government, a medical emergency, or an act of nature.(d)Decision and burden of proof(1)Decision(A)In generalAt the conclusion of a proceeding under this section, the immigration judge shall determine whether
			 an unaccompanied alien child is likely to be—(i)admissible to the United States; or(ii)eligible for any form of relief from removal under this Act.(B)EvidenceThe determination of the immigration judge under subparagraph (A) shall be based only on the
			 evidence produced at the hearing.(2)Burden of proof(A)In generalIn a proceeding under this section, an unaccompanied alien child who is an applicant for admission
			 has the burden of
			 establishing, by a preponderance of the evidence, that the alien—(i)is likely to be entitled to be lawfully admitted to the United States or eligible for any form of
			 relief from removal under this Act; or(ii)is lawfully present in the United States pursuant to a prior admission.(B)Access to documentsIn meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—(i)the alien’s visa or other entry document, if any; and(ii)any other records and documents, not considered by the Attorney General to be confidential,
			 pertaining to the alien’s admission or presence in the United States.(e)Orders(1)Placement in further proceedingsIf an immigration judge determines that the unaccompanied alien child has met the burden of proof
			 under subsection
			 (d)(2), the immigration judge shall—(A)order the alien to be placed in further
			 proceedings in accordance with section 240; and(B)order the Secretary of Homeland Security  to place the alien on the U.S. Immigration and Customs
			 Enforcement detained docket for purposes of carrying out such proceedings.(2)Orders of removalIf an immigration judge determines that the unaccompanied alien child has not met the burden of
			 proof required
			 under subsection (d)(2), the judge shall order the alien removed from the
			 United States without further hearing or review unless the alien claims—(A)an intention to apply for asylum under section 208; or(B)a fear of persecution.(3)Claims for asylumIf an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum
			 under section 208 or a fear of persecution, the immigration judge shall
			 order the
			 alien referred for an interview by an asylum officer under subsection (f).(f)Asylum interviews(1)Credible fear of persecution definedIn this subsection, the term credible fear of persecution means, after taking into account the credibility of the statements made by an unaccompanied alien
			 child in support of
			 the alien’s claim and such other facts as are known to the asylum officer,
			 there
			 is a significant possibility that the alien could establish eligibility
			 for asylum under section 208.(2)Conduct by asylum officerAn asylum officer shall conduct the interviews of an unaccompanied alien child referred under
			 subsection (e)(3).(3)Referral of certain aliensIf the asylum officer determines at the time of the interview that an unaccompanied alien child has
			 a credible fear of
			 persecution, the alien shall be held in the custody of the Secretary for
			 Health and Human Services pursuant to section 235(b) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(b)) during further consideration of the application for
			 asylum.(4)Removal without further review if no credible fear of persecution(A)In generalSubject to subparagraph (C), if the asylum officer determines that an unaccompanied alien child
			 does not have a
			 credible fear of persecution, the asylum officer shall order the alien
			 removed
			 from the United States without further hearing or review.(B)Record of determinationThe asylum officer shall prepare a written record of a determination under subparagraph (A), which
			 shall
			 include—(i)a summary of the material facts as stated by the alien;(ii)such additional facts (if any) relied upon by the asylum officer;(iii)the asylum officer's analysis of why, in light of such facts, the alien has not established a
			 credible
			 fear of persecution; and(iv)a copy of the asylum officer’s interview notes.(C)Review of determination(i)RulemakingThe Attorney General shall establish, by regulation, a process by which an immigration judge will
			 conduct a prompt review, upon the alien’s request,  of a determination
			 under subparagraph (A) that the alien does not have a credible fear of
			 persecution.(ii)Mandatory componentsThe review described in clause (i)—(I)shall include an opportunity for the alien to be heard and questioned by the immigration judge,
			 either in person or by telephonic or video connection; and(II)shall be concluded as expeditiously as possible, to the maximum extent practicable within 24 hours,
			 but in no case later than 7 days after the date of the determination under
			 subparagraph (A).(D)Mandatory protective custodyAny alien subject to the procedures under this paragraph shall be held in the custody of the
			 Secretary of Health and Human Services pursuant to section 235(b) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b))—(i)pending a final determination of an application for asylum under this subsection; and(ii)after a determination under this subsection that the alien does not have a credible fear of
			 persecution, until the alien is removed.(g)Limitation on administrative review(1)In generalExcept as provided in subsection (f)(4)(C) and paragraph (2), a removal order entered in accordance
			 with subsection (e)(2) or (f)(4)(A) is not subject to administrative
			 appeal.(2)RulemakingThe Attorney General shall establish, by regulation, a process for the prompt review of an order
			 under subsection (e)(2) against an alien who claims under oath, or as
			 permitted under penalty of perjury under section 1746 of title 28, United
			 States Code, after having been warned of the penal ties for falsely making
			 such claim under such conditions to have been—(A)lawfully admitted for permanent residence;(B)admitted as a refugee under section 207; or(C)granted asylum under section 208.(h)Last in, first outIn any proceedings, determinations, or removals under this section, priority shall be accorded to
			 the alien who has most recently arrived in the United States..(2)Clerical amendmentThe table of contents in the first section of  the Immigration and Nationality Act is amended
			 by inserting after the item relating to section 235A the following:Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children..(b)Judicial review of orders of removalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking section 235(b)(1)) and inserting section 235(b)(1) or an order of removal issued to an unaccompanied alien child after proceedings
			 under section
			 235B; and(B)in paragraph (2)—(i)by inserting or section 235B after section 235(b)(1) each place it appears; and(ii)in subparagraph (A)—(I)in the subparagraph heading, by inserting or 235B after section 235(b)(1); and(II)in clause (iii), by striking section 235(b)(1)(B), and inserting section 235(b)(1)(B) or 235B(f);; and(2)in subsection (e)—(A)in the subsection heading, by inserting or 235B after section 235(b)(1);(B)by inserting or section 235B after section 235(b)(1) each place it appears;(C)in subparagraph (2)(C), by inserting or section 235B(g) after section 235(b)(1)(C); and(D)in subparagraph (3)(A), by inserting or section 235B after section 235(b).1003.Expedited due process for unaccompanied alien children present in the United States(a)Special motions for unaccompanied alien children(1)Filing authorizedDuring the 60-day period beginning on the date of the enactment of this Act, the Secretary of
			 Homeland
			 Security shall, notwithstanding any other provision of law, permit an
			 unaccompanied alien child who was issued a notice to appear
			 under section 239 of the Immigration and Nationality Act (8 U.S.C. 1229)
			 during the period beginning on January 1, 2013, and ending on the date of
			 the enactment of this Act—(A)to appear, in-person, before an immigration judge who has been authorized by the Attorney General
			 to conduct proceedings under section 235B of the Immigration and
			 Nationality Act, as added by section 1002;(B)to attest that the unaccompanied alien child  desires to apply for admission to the United States;
			 and(C)to file a motion—(i)to replace any notice to appear issued between January 1, 2013, and the date of the enactment of
			 this Act under such section 239 that has not resulted in a final order of
			 removal; and(ii)to apply for admission to the United States by being placed in proceedings under such section 235B.(2)Adjudication of motionAn immigration judge may, at the sole and unreviewable discretion of the judge, grant a motion
			 filed under paragraph (1)(C) upon a finding that—(A)the petitioner was an unaccompanied alien child (as defined in section 235 of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232)) on
			 the date on which a notice to appear was issued
			 to the alien under section 239 of the Immigration and Nationality Act (8
			 U.S.C. 1229);(B)the notice to appear was issued during the period beginning on January 1, 2013, and ending on the
			 date of the enactment of this Act;(C)the unaccompanied alien child is applying for admission to the United States; and(D)the granting of such motion would not be manifestly unjust.(3)Effect of motionNotwithstanding any other provision of law, upon the granting of a motion to replace a notice to
			 appear under
			 paragraph (2), the immigration judge who granted such motion shall—(A)while the petitioner remains in-person, immediately inspect and screen	the
			 petitioner for admission to the United States by conducting a	proceeding
			 under section 235B of the Immigration and
			 Nationality Act, as added by section 1002;(B)immediately notify the petitioner of the petitioner's  ability, under section 235B(c)(5) of the
			 Immigration and Nationality Act to withdraw
			 the petitioner's application for admission to the
			 United 				States and immediately be returned
			 to the petitioner's country of 	nationality or country of
			 last habitual residence; and(C)replace the petitioner’s notice to appear with an order under section 235B(e) of the Immigration
			 and Nationality Act.(4)Protective custodyAn unaccompanied alien child who has been granted a motion under paragraph (2) shall be held in the
			 custody of the Secretary of Health and Human Services pursuant to section
			 235 of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232).1004.Child welfare and law enforcement information sharingSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b)) is amended by adding at the end the following:(5)Information sharing(A)Immigration statusIf the Secretary of Health and Human Services considers placement of  an unaccompanied alien child
			 with a potential 
			 sponsor, the Secretary of
			 Homeland Security shall provide to the Secretary of Health and Human
			 Services the
			 immigration status of such potential sponsor prior to the placement
			 of the unaccompanied alien child.(B)Other informationThe Secretary of Health and Human Services shall provide to the Secretary of Homeland Security and
			 the Attorney General any relevant information related to an unaccompanied
			 alien child who is or has been in the custody of
			 the Secretary of Health and Human Services, including the location of the
			 child and any person to whom custody of the child has been transferred,
			 for any legitimate law enforcement objective, including enforcement of the
			 immigration laws..1005.Accountability for children and taxpayersSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(b)), as amended by section  1004, is further amended
			 by
			 inserting at the end the following:(6)Inspection of facilitiesThe Inspector General of the Department of Health and Human Services shall conduct regular
			 inspections of facilities utilized by the Secretary of Health and Human
			 Services to provide care and
			 custody of an unaccompanied alien children who are in the immediate
			 custody of the Secretary to ensure that such facilities are operated in
			 the most efficient manner practicable.(7)Facility operations costsThe Secretary of Health and Human Services shall ensure that facilities utilized to provide care
			 and
			 custody of unaccompanied alien children are operated efficiently and at a
			 rate of cost that is not greater than $500 per day for
			 each child housed or detained at such facility, unless the Secretary
			 certifies that compliance with this requirement is temporarily impossible
			 due to emergency circumstances..1006.Custody of unaccompanied alien children in formal removal proceedingSection 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)) is amended—(1)in paragraph (2) by inserting at the end the following:(C)Children in formal removal proceedings(i)Limitation on placementAn unaccompanied alien child who has been placed in a proceeding under section 240
			 of the Immigration and Nationality Act (8 U.S.C. 1229a) may not be placed
			 in the 	 
				  custody of a nongovernmental sponsor or otherwise released from
			 the immediate		custody of the United States Government unless—(I)the nongovernmental sponsor is a biological or adoptive parent of the	unaccompanied alien child;(II)the parent is legally present in the United States at the time of	the
			 placement;(III)the parent has undergone a mandatory biometric	criminal history check; and(IV)the Secretary of Health and Human Services has determined that the unaccompanied alien	       
			 child is not a danger to
			 self, danger to the community, or risk of	   
						      flight.(ii)ExceptionsIf the Secretary of Health and Human Services determines that an
			 unaccompanied alien child is a victim of severe forms		   
				   of trafficking in persons (as defined in	section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), a special
			 needs child with a
			 disability (as defined 			 in section 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C.		12102)), a
			 child who has been a victim of physical or sexual abuse under 
						       circumstances that indicate that the child’s
			 health or welfare has been	significantly
			 harmed or threatened, or a child with mental health needs that 	   
				require ongoing assistance from a social welfare agency, the
			 unaccompanied alien child
			 may be 			      placed with a grandparent
			 or adult sibling if the grandparent or adult sibling meets the
			 requirements set out in
			 subclauses (II), (III), and (IV) of clause (i).(iii)Monitoring(I)In generalAn unaccompanied alien child who is 15, 16, or 17 years of age placed with a nongovernmental
			     sponsor or, in the case of an 
						      unaccompanied alien child younger than 15
			 years of age placed with a nongovernmental sponsor, such
			 nongovernmental sponsor shall—(aa)enroll in the alternative to detention program of U.S. Immigration and Customs Enforcement; and(bb)continuously wear an electronic ankle monitor while the unaccompanied
			 alien child is in removal proceedings.(II)Penalty for monitor tamperingIf an electronic ankle monitor required by subclause (I) is tampered with, the sponsor of the
			 unaccompanied alien child shall be subject to a civil
			 penalty of $150 for each  day the monitor is not functioning due to the
			 tampering, up to a maximum of $3,000.(iv)Effect of violation of conditionsThe Secretary of Health 			and Human Services shall remove an unaccompanied
			 alien child from a
			 sponsor if the sponsor  violates the
			 terms
			 of the agreement specifying the conditions under which
			 the alien was placed with the sponsor.(v)Failure to appear(I)Civil penaltyIf an unaccompanied alien child is placed with a sponsor and fails to appear in a mandatory court  
				     appearance,
			 the sponsor shall be subject to
			 a civil penalty of $250 for each day until the alien appears in court, up
			 to a
			 maximum of $5,000.(II)Burden of proofThe sponsor is not subject to the penalty imposed under subclause
			 (I) if the sponsor—(aa)appears in person and proves to the immigration court that the	failure to
			 appear by the unaccompanied alien child was not the	fault of the
			 sponsor; and(bb)supplies the immigration court with documentary evidence that supports the
			 assertion described in item (aa).(vi)Prohibition on placement with sex offenders and 				human traffickersThe Secretary of Health 				and Human Services may not place an
			 unaccompanied alien child under this subparagraph in the custody of an
			 individual who has been convicted of, or the Secretary has   
					reason to believe was otherwise involved in the commission
			 of—(I)a sex offense (as defined in section 111 of the Sex Offender		Registration and
			 Notification Act (42 U.S. 16911)); or(II)a crime involving severe forms of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).(vii)Requirements of criminal background checkA	biometric criminal history check required by clause (i)(IV) shall be
			 conducted using a set of fingerprints or other biometric
			 identifier  through—(I)the Federal Bureau of Investigation;(II)criminal history repositories of all States that the individual lists as	current or former
			 residences; and(III)any other State or Federal database or repository that the Secretary	of Health and Human
			 Services determines is appropriate.. 1007.Fraud in connection with the transfer of custody of unaccompanied alien children(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:1041.Fraud in connection with the transfer of custody of unaccompanied alien children(a)In generalIt shall be unlawful for a person to obtain custody of an unaccompanied alien child (as defined in
			 section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)) by—(1)making any materially false, fictitious, or fraudulent statement or representation; or(2)making or using any false writing or document knowing the same to contain any materially false,
			 fictitious, or fraudulent statement or entry.(b)Penalties(1)In generalAny person who violates, or attempts or conspires to violate, this section shall be fined under
			 this
			 title and imprisoned for not less than 1 year.(2)Enhanced penalty for traffickingIf the primary purpose of the violation, attempted violation, or conspiracy to violate this section
			 was to subject the child to sexually explicit activity or any other form
			 of exploitation, the offender shall be fined under this title and
			 imprisoned
			 for not less than 15 years..(b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after
			 the item relating to section 1040 the following:1041. Fraud in connection with the transfer of custody of unaccompanied alien children..1008.Notification of States, reporting, and monitoring(a)NotificationSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232) is amended by adding at the end the following:(j)Notification to States(1)Prior to placementThe Secretary of Homeland Security or the Secretary of Health and Human Services shall notify the
			 Governor of a State not later than 48 hours prior to the placement of an
			 unaccompanied alien child from in custody of such Secretary in the care of
			 a facility or sponsor in such State.(2)Initial reportsNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit a report to the Governor of each State in
			 which an unaccompanied alien
			 child was discharged to a sponsor or placed in a
			 facility while
			 remaining in the legal custody of the Secretary during the period
			 beginning
			 October 1, 2013 and ending on the date of the enactment of the Protecting Children and America's Homeland Act of 2014.(3)Monthly reportsThe Secretary of Health and Human Services shall submit a monthly report to the Governor of each
			 State in which, during the reporting period,
			 unaccompanied alien children were discharged
			 to a  sponsor or placed in a facility while remaining in
			 the legal custody of the Secretary of Health and
			 Human Services.(4)ContentsEach report required to be submitted to the Governor of a State by  paragraph (2) or (3) shall
			 identify the number of unaccompanied alien children placed in the State
			 during the reporting period, disaggregated by—(A)the locality in which  the aliens were placed; and(B)the age of the aliens..(b)Monitoring requirementThe Secretary of Health and Human Services	shall—(1)require all sponsors to agree—(A)to receive approval from the Secretary of Health and Human Services prior to changing the location
			 in which the sponsor is housing an unaccompanied alien child placed in the
			 sponsor’s custody; and(B)to provide a current address for the child and the reason for the change of address;(2)provide regular and frequent monitoring of the physical and emotional well-being of each
			 unaccompanied
			 alien child who has been discharged to a sponsor or remained in the legal
			 custody of the Secretary until the child's immigration
			 case is resolved; and(3)not later than 60 days after the date of the enactment of this Act, provide to Congress a plan for
			 implementing the requirement of paragraph (2).1009.Emergency immigration judge resources(a)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 100 immigration judges, including through the temporary or
			 permanent hiring of retired immigration judges, magistrate judges, or
			 administrative law judges, or the reassignment of current immigration
			 judges, that are dedicated to—(1)conducting humane and expedited inspection and screening for	unaccompanied alien	children
			 under section 235B of the Immigration and Nationality Act, as added by    
			     section 1002; or(2)reducing existing backlogs in immigration court proceedings initiated under section	239 of the
			 Immigration and Nationality Act (8 U.S.C. 1229).(b)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to the
			 purpose described in subsection (a)(1) to comply with the requirement
			 under
			 section 235B(b)(1) of the Immigration and Nationality Act, as added by
			 section 1002.1010.Reports to Congress(a)Reports on care of unaccompanied alien childNot later than December 31, 2014 and September 30, 2015, the	Secretary of Health and
			 Human Services shall submit to Congress and make	 publically
			 available a report that includes—(1)a detailed summary of the contracts in effect to care for and house unaccompanied alien children,
			 including
			 the names and locations of contractors and the facilities being used;(2)the cost per day to care for and house an unaccompanied alien child, including an explanation of
			 such cost;(3)the number of unaccompanied alien children who have been released to a sponsor, if any;(4)a list of the  States to which unaccompanied alien children have been released from the custody of
			 the
			 Secretary of Health and Human Services to the care of	     
			 a sponsor or placement  in a facility;(5)the number of unaccompanied alien children who have been released to a sponsor who is not lawfully
			 present in    the
			 United States, including the country of nationality or last habitual
			 residence and age of such children;(6)a determination of whether more than 1 unaccompanied alien child has been released to the same
			 sponsor,
			 including the number of children who were released to such sponsor;(7)an assessment of the extent to which the Secretary of Health and Human Services is monitoring the
			 release of unaccompanied alien children, including    
			     home studies done and ankle bracelets or other devices used;(8)an assessment of the extent to which the Secretary of Health and Human Services is making efforts—(A)to educate unaccompanied alien children about their legal rights; and(B)to provide unaccompanied alien children with access to pro bono counsel; and(9)the extent of the public health issues of unaccompanied alien children, including contagious
			 diseases, the	     
			 benefits or medical services provided, and the outreach to States and
			 localities about   public health issues, that could affect
			 the public.(b)Reports on repatriation agreementsNot later than February 31, 2015 and August 31, 2015, the Secretary of State shall submit
			 to Congress and make publically available a report that—(1)describes—(A)any repatriation agreement for unaccompanied alien children in effect and a copy of such agreement;
			 and(B)any such repatriation agreement that is being
			 considered or negotiated; and(2)describes the funding provided to the 20 countries that have the highest number of nationals
			 entering the United States as unaccompanied alien children, including
			 amounts provided—(A)to deter the nationals of each country from   
				   illegally entering the United States; and(B)to
			 care for or	reintegrate repatriated unaccompanied alien children in the
			 country of nationality or last habitual residence.(c)Reports on returns to country of nationalityNot later than December 31, 2014 and September 30, 2015, the	Secretary of Homeland
			 Security shall submit to Congress and make publically	 available a
			 report that describes—(1)the number of unaccompanied alien children who have voluntarily returned to their country of
			 nationality or habitual residence, disaggregated by—(A)country of nationality or habitual residence; and(B)age of the unaccompanied alien children;(2)the number of unaccompanied alien children who	have been returned to their country of nationality
			 or habitual residence, 		      including assessment of the
			 length of time such children were present in the United States;(3)the number of unaccompanied alien children who have not been returned to their country of
			 nationality   or habitual residence pending travel
			 documents or other requirements from such	  country,
			 including how long they have been waiting to return; and(4)the number of unaccompanied alien children who were granted relief in the United States, whether
			 through	asylum or any other
			 immigration benefit.(d)Reports on immigration proceedingsNot later than September 30, 2015, and once every 3 months thereafter, the Director of
			 the Executive Office for Immigration Review shall submit to Congress and
			 make publically available a report that describes—(1)the number of unaccompanied alien children who, after proceedings under section 235B of the
			 Immigration and Nationality Act, as added by section 1002, were returned
			 to
			 their country of nationality or habitual residence,
			 disaggregated by—(A)country of nationality or residence; and(B)age and gender of such aliens;(2)the number of unaccompanied alien children who, after proceedings  under such section 235B, prove a
			 claim of		     admissibility and are place in proceedings
			 under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a);(3)the number of unaccompanied alien children	who fail to appear at a removal
			 hearing that such alien was required to attend;(4)the number of  sponsors who were		levied a penalty,
			 including the amount and whether the penalty was collected,   
			    for the failure of	an unaccompanied alien child to appear at a   
				  removal hearing; and(5)the number of aliens that are classified as unaccompanied alien children, the ages and	countries
			 of nationality of such children,
			 and the orders issued by the immigration judge at the conclusion of
			 proceedings under such section 235B for such children.BCooperation with countries of nationality of unaccompanied alien children1021.In-country refugee processing(a)FindingsCongress makes the following findings:(1)Consistent with section 101(a)(42)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(42)(B)) and section 207(e) of such Act (8 U.S.C. 1157(e)), special
			 circumstances currently exist due to grave humanitarian concerns
			 throughout the travel, and attempts to travel, to the United States by 
			 unaccompanied children sufficient to justify and require, for fiscal years
			 2014 and 2015, the allowance of  processing of in-country refugee
			 applications in El Salvador, Guatemala, and Honduras in order to prevent
			 such children from undertaking the long and dangerous journey across
			 Central America and Mexico.(2)Grave humanitarian concerns exist due to—(A)at least 60,000 unaccompanied children having undertaken the long and dangerous journey to the
			 United States from Central America in fiscal year 2014 alone;(B)substantial reports of unaccompanied children becoming, during the course of their journey intended
			 for the United States, victims of—(i)significant injury, including loss of limbs;(ii)severe forms of violence;(iii)death due to accident and intentional killing;(iv)severe forms of human trafficking;(v)kidnap for ransom; and(vi)sexual assault and rape; and(C)the likelihood that the vast majority of the unaccompanied children seeking admission or
			 immigration relief, including through application as a refugee or claims
			 of asylum, do not qualify for such admission or relief, and therefore will
			 be repatriated.(3)While special circumstances currently exist to justify in-country refugee application processing
			 for El Salvador, Guatemala, and Honduras, it is appropriate to determine
			 the admissibility of individuals applying for refugee status from those
			 countries according to current law and granting administrative relief in
			 instances in which refugee or asylum applications are denied, or are
			 expected to be denied, would exacerbate the grave humanitarian concerns
			 described in paragraph (2) by further encouraging attempts at migration.(b)Authority for in-country refugee processingNotwithstanding section
			 101(a)(42)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(42)(B)), for fiscal years 2014 and 2015, the Secretary of State,
			 in consultation with the
			 Secretary of Homeland Security and the Director of the Office of Refugee
			 Resettlement of the Department of Health and Human Services,  shall
			 process
			 an application for refugee status—(1)for an alien who is a national of El Salvador,
			 Guatemala, or Honduras and is located in such country; or(2)in the case of an alien having no nationality, for an alien who is habitually residing in such
			 country and is located in such country.(c)Rule of constructionNothing in this section may be construed as a grant of immigration benefit or relief, nor as a
			 change to existing law regarding the eligibility for any individual for
			 such benefit or relief, other than to the extent refugee applications
			 shall be permitted in-country in accordance with this section.1022.Refugee admissions
			 from certain countriesNotwithstanding any other provision of
			 law, the President, in determining the number of refugees who may be
			 admitted under section 207(a) of the Immigration and Nationality Act (8
			 U.S.C. 1157(a))—(1)for fiscal year 2014, may —(A)allocate the unallocated reserve refugee number set out in the
			 Presidential Memorandum on Refugee Admissions for Fiscal Year 2014 issued
			 on
			 October 2, 2013 to admit refugees from Central America; and(B)allocate any unused
			 admissions allocated to a particular region for Central American  refugee
			 admissions; and(2)for fiscal year 2015,	shall include Central America among the regional allocations included in
			 the Presidential determination  for refugee admissions that fiscal year.1023.Foreign government cooperation in
			 repatriation of unaccompanied alien children(a)Certification(1)In generalSubject to paragraph (2), on the date that is 60 days after the date of the enactment of this Act,
			 and annually thereafter, the President shall make a certification of
			 whether
			 the Government of El Salvador, Guatemala, or Honduras—(A)is actively working to reduce the number of unaccompanied alien children from that country who are
			 attempting to migrate northward in order to illegally enter the United
			 States;(B)is cooperating with the Government of the United States to facilitate the repatriation of
			 unaccompanied alien children who are removed from the United States and
			 returned to their country of nationality or habitual residence; and(C)has negotiated or is actively negotiating an agreement under section 235(a)(2)(C) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(a)(2)(C)), as amended by section 1001.(2)Interim certificationIf prior to the date an annual certification is  required by paragraph (1) the President determines
			 the most recent such certification for the Government of El Salvador,
			 Guatemala, or Honduras is no longer accurate, the President may make an
			 accurate certification for that country prior to such date.(b)Limitation on assistanceThe Federal Government may not provide any assistance (other than security assistance) to El
			 Salvador, Guatemala, or Honduras unless in the most recent certification
			 for that country under subsection (a) is that the Government of El
			 Salvador, Guatemala, or Honduras, respectively, meets the requirements of
			 subparagraphs (A), (B), and (C) of subsection (a)(1).XICriminal aliens1101.Alien gang members(a)DefinitionSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at
			 the end the following:(53)(A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons—(i)(I)that has as 1 of
			 its primary purposes the commission of 1 or more of the criminal
			 offenses described in subparagraph (B); and(II)the members of which engage, or have engaged within the past
			 5 years, in a continuing series of offenses described in subparagraph (B);
			 or(ii)that has been
			 designated as a criminal gang under section 220 by the Secretary of
			 Homeland Security, in
			 consultation with the Attorney General, or the Secretary of State.(B)The
			 offenses described in this subparagraph, whether in violation of Federal
			 or State law or
			 foreign law and regardless of whether the offenses occurred before, on, or
			 after the date of the enactment of the Protecting Children and America's Homeland Act of 2014, are the following:(i)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).(ii)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277
			 (relating to aiding or assisting certain aliens to enter the United
			 States), or section 278 (relating to importation of alien for immoral
			 purpose).(iii)A crime of violence (as defined in section 16 of title 18, United States Code).(iv)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim,
			 or informant, or burglary.(v)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to
			 fraud and related activity in connection with identification documents or
			 access devices), sections 1581 through 1594 of such title (relating to
			 peonage, slavery and trafficking in persons), section 1952 of such title
			 (relating to interstate and foreign travel or transportation in aid of
			 racketeering enterprises), section 1956 of such title (relating to the
			 laundering of monetary instruments), section 1957 of such title (relating
			 to engaging in monetary transactions in property derived from specified
			 unlawful activity), or sections 2312 through 2315 of such title (relating
			 to interstate transportation of stolen motor vehicles or stolen property).(vi)A conspiracy to commit an offense described in clauses (i) through (v).(C)Notwithstanding any other provision of law (including any effective date), the term criminal gang applies
			 regardless of whether the conduct occurred before, on, or after the date
			 of the enactment of this paragraph..(b)InadmissibilitySection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding
			 at the end the following:(J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the
			 Attorney General knows or has reason to believe—(i)is or has been a member of a criminal gang; or(ii)has participated in the activities of a criminal gang
			 knowing or having reason to know that such activities will promote,
			 further, aid, or support the illegal activity of the criminal gang..(c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding
			 at the end the following:(G)Aliens associated with criminal gangsAny alien is deportable who the Secretary of Homeland Security or the Attorney General knows or has
			 reason to believe—(i)is or has been a member of a criminal gang; or(ii)has participated in the activities of a criminal gang knowing or having reason to
			 know that such activities will promote, further, aid, or support the
			 illegal activity of the criminal gang..(d)Designation(1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by
			 inserting after section 219 the following:220.Designation of criminal gangs(a)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, or the Secretary of
			 State may designate a group or association as a criminal gang if
			 their conduct is described in section 101(a)(53)  or if the group or
			 association conduct poses a significant risk that threatens the security
			 and the public safety of nationals of the United States or the national
			 security,
			 homeland security, foreign policy, or economy of the United States.(b)Effective dateA designation  made under subsection (a) shall remain in effect until the designation is revoked
			 after
			 consultation between the Secretary of Homeland Security, the Attorney
			 General, and the Secretary of State or is terminated in accordance with
			 Federal law..(2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by
			 inserting after the item relating to section 219
			 the following:220. Designation of criminal gangs..(e)Mandatory detention of criminal gang members(1)In generalSection 236(c)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is
			 amended—(A)by striking section 212(a)(3)(B) and inserting paragraph (2)(J) or (3)(B) of section 212(a); and(B)by striking 237(a)(4)(B), and inserting paragraph (2)(G) or (4)(B) of section 237(a),.(2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the
			 enactment of this Act), the Secretary of Homeland Security, after
			 consultation with the appropriate Federal agencies, shall submit a report
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the  House of Representatives on the number of aliens
			 detained under the amendments made by
			 paragraph (1).(f)Asylum claims based on gang affiliation(1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(B)) is amended, in
			 the matter preceding clause (i), by inserting who is described in section
			 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.(2)Ineligibility for asylumSection 208(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)) is amended—(A)in clause (v), by striking or at the end;(B)by redesignating clause (vi) as clause (vii); and(C)by inserting after clause (v) the following:(vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) (relating to
			 participation in criminal gangs); or.(g)Temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended—(1)by striking Attorney General each place that term appears and inserting Secretary of Homeland
			 Security;(2)in subparagraph (c)(2)(B)—(A)in clause (i), by striking States, or and inserting States;;(B)in clause (ii), by striking the period and inserting ; or; and(C)by adding at the end the following:(iii)the alien is, or at any time after admission has been, a member of a criminal gang.; and(3)in subsection (d)—(A)by striking paragraph (3); and(B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may
			 detain an alien provided temporary protected status under this section
			 whenever appropriate under any other provision of law..(h)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(27)(J)(iii)) is amended—(1)in subclause (I), by striking and;(2)in subclause (II), by inserting and at the end; and(3)by adding at the end the following:(III)no alien who is, or was at any time after admission has been, a member of a criminal gang shall be
			 eligible for any immigration
			 benefit under this subparagraph;.(i)Effective DateThe amendments made by this section shall take effect on the date of the enactment
			 of this Act and shall apply to acts that occur before, on, or after the
			 date of the enactment of this Act.1102.Mandatory expedited removal of dangerous criminals, terrorists, and gang members(a)In generalNotwithstanding any other provision of law, an immigration officer who finds an alien described in
			 subsection (b) at a land border or port of entry of the United States and
			 determines that such alien is inadmissible under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) shall treat such alien in
			 accordance with section 235 of
			 the Immigration and Nationality Act (8 U.S.C. 1225).(b)Threats to public safetyAn alien described in this subsection is an alien who the Secretary of Homeland Security
			 determines,
			 or has reason to believe—(1)has been convicted of any offense carrying a maximum	term of
			 imprisonment of more than  180 days;(2)has been convicted of an offense which involved—(A)domestic violence (as defined in section 40002(a) of the Violence Against		       
			 Women Act of 1994 (42 U.S.C. 13925(a));(B)child abuse and neglect (as defined in section 40002(a) of the Violence 		       
			 Against Women Act of 1994 (42 U.S.C. 13925(a));(C)assault resulting in bodily injury (as defined in section	2266 of title 18, United
			 States Code);(D)the violation of a protection order (as defined in section 2266 of title 18,
			 United States Code);(E)driving while intoxicated (as defined in section 164 of 			title 23, United
			 States Code);	or(F)any offense under foreign law, except for a purely political offense, which, if the offense had
			 been committed in the United States, would render the alien
			 inadmissible	 under section
			 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));(3)has been convicted of more than 1 criminal offense (other than minor	traffic offenses);(4)has engaged in, is engaged in, or is likely to engage after entry in any terrorist activity (as
			 defined in section
			 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)(iii)),  or intends to	       
						     participate or has participated in the
			 activities of a foreign terrorist organization (as designated under
			 section 219 of the  Immigration
			 and Nationality Act (8 U.S.C. 1189));(5)is or was a member of a criminal street gang (as defined in paragraph (53) of section 101(a)  of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)), as added by
			 section 1101(a)); or(6)has entered the United States more than 1 time in violation of section	 
			 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing
			 that the entry was unlawful.1103.Fugitive operationsThe Secretary of Homeland Security is authorized to hire 350 U.S. Immigration and Customs
			 Enforcement
			 detention officers that comprise 50 Fugitive Operations Teams responsible
			 for identifying, locating, and arresting fugitive aliens.1104.Additional detention capacity for family unitsNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall increase the number of detention beds available for aliens
			 placed in removal proceedings under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) by not less than 5,000, including such
			 detention beds available for family units.XIIBorder security1201.Reducing incentives for illegal immigrationNo Federal funds or resources may be used to issue a new directive, memorandum, or Executive Order
			 that provides for relief from removal or work authorization to a class of
			 individuals who are not otherwise eligible for such relief under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) or such work
			 authorization, including expanding deferred action for childhood arrivals.1202.Border security on certain Federal lands(a)DefinitionsIn this section:(1)Federal landsThe term Federal lands includes all land under the control of the Secretary
			 concerned that is located within the Southwest border region in the State
			 of	 Arizona along the international border between the United States
			 and Mexico.(2)Secretary concernedThe term Secretary concerned means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the   
			     Secretary of the Interior.(b)Support for border security needsTo achieve effective control of Federal lands—(1)the Secretary concerned, notwithstanding any other provision of law, shall authorize	and provide
			 U.S. Customs and Border Protection personnel with immediate access to	 
			  Federal lands for security activities, including—(A)routine motorized patrols; and(B)the deployment of communications, surveillance, and detection equipment;(2)the security activities described in paragraph (1) shall be conducted, to the maximum	extent
			 practicable, in a manner that the Secretary determines will best protect
			 the natural	 and cultural resources on Federal lands; and(3)the Secretary concerned may provide education and training to U.S. Customs and	Border Protection
			 personnel on the natural and cultural resources present on individual	 
			    Federal land units.(c)Programmatic environmental impact statement(1)In generalAfter implementing subsection (b), the Secretary, in consultation with	the
			 Secretaries concerned, shall prepare and publish in the Federal Register a
			 notice of	  intent to prepare a programmatic environmental impact
			 statement in accordance with the  National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) to analyze the	    impacts of the
			 activities described in subsection (b).(2)Effect on processing application and special use permitsThe	pending completion of a
			 programmatic environmental impact statement under this section  shall not
			 result in any delay in the processing or approving of applications or
			 special use	 permits by the Secretaries concerned for the activities
			 described in subsection (b).(3)Amendment of land use plansThe Secretaries concerned shall amend any	land use plans, as
			 appropriate, upon completion of the programmatic environmental      
			 impact statement described in paragraph (1).(4)Scope of programmatic environmental impact statementThe	programmatic environmental impact
			 statement described in paragraph (1)—(A)may be used to advise the Secretary of Homeland Security on the impact on natural and cultural	    
			 resources on Federal lands; and(B)shall not control, delay, or restrict actions by the Secretary of Homeland Security to achieve	 
			     effective control on Federal lands.(d)Intermingled State and private landThis section shall not apply to any private or State-owned
			 land within the boundaries of Federal lands.1203.State and local assistance to alleviate humanitarian crisis(a)State and local assistanceThe Administrator of the Federal Emergency Management Agency shall enhance law enforcement
			 preparedness, humanitarian
			 responses, and operational readiness along the international border
			 between the United States
			 and Mexico through
			 Operation Stonegarden.(b)Grants and reimbursements(1)In generalAmounts made available	to carry out this section shall be allocated for
			 grants and reimbursements to State and local governments in Border Patrol
			 Sectors on the along the international border between the United States
			 and Mexico for—(A)costs personnel, overtime, and travel;(B)costs
			 related to combating illegal immigration and drug smuggling; and(C)costs
			 related to providing humanitarian relief to unaccompanied alien children
			 and family units who have entered the United States.(2)Funding for State and local governmentsAllocations for grants and reimbursements to State and local governments under this paragraph shall
			 be made by the Administrator of the Federal Emergency Management Agency
			 through a competitive
			 process.(c)Authorization of appropriationsThere are authorized to be appropriated for fiscal years 2014 and 2015 such sums as may be
			 necessary to carry out this section.1204.Preventing organized smuggling(a)Unlawfully hindering immigration, border, or customs controls(1)Amendment to title 18, United States Code(A)In generalChapter 27 of title 18, United States Code, is amended by adding at the end the following:556.Unlawfully hindering immigration, border, or customs controls(a)Illicit spottingAny person who knowingly transmits to another person the location, movement, or activities of any
			 Federal, State, or tribal law enforcement agency with the intent to
			 further a Federal crime relating to United States immigration, customs,
			 importation of controlled substances, agriculture products, or monetary
			 instruments, or other border
			 controls shall be fined under this title, imprisoned not
			 more than 10 years, or both.(b)Destruction of United States border controlsAny person who knowingly and without lawful authorization destroys, alters, or damages any fence,
			 barrier, sensor, camera, or other physical or electronic device deployed
			 by the Federal Government to control the international border of the
			 United States or a port of entry, or
			 otherwise seeks to construct, excavate, or make any structure intended to
			 defeat, circumvent or evade any such fence, barrier, sensor camera, or
			 other physical or electronic device deployed by the Federal Government to
			 control the international border of the United States or a port of entry—(1)shall be fined under this title,  imprisoned not more than 10 years, or both; and(2)if, at the time of the offense, the person uses or carries a firearm or, in furtherance of any such
			 crime, possesses a firearm, shall be fined under this title, imprisoned
			 not more than 20 years, or both.(c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same
			 manner as a person who completes a violation of such subsection..(B)Clerical amendmentThe table of sections for chapter 27 of title 18, United States Code, is amended by inserting after
			 the item relating to section 555 the following:556. Unlawfully hindering immigration, border, or customs controls..(2)Prohibiting carrying or use of a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—(A)in paragraph (1)—(i)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place such term appears; and(ii)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and(B)by adding at the end the following:(6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality
			 Act (8 U.S.C. 1324(a), 1327, and 1328)..(3)Statute of limitationsSection 3298 of title 18, United States Code, is amended by inserting 556 (hindering immigration, border, or customs controls), 1598 (organized human smuggling),  before 1581.(b)Organized human smuggling(1)Amendment to title 18, United States CodeChapter 77 of title 18, United States Code, is amended by adding at the end the following:1598.Organized human smuggling(a)Prohibited activitiesIt shall be unlawful for any person, while acting for profit or other financial gain, to knowingly
			 direct or participate in an effort or scheme to assist or cause 3 or more
			 persons—(1)to enter, attempt to enter, or prepare to enter the United States—(A)by fraud, falsehood, or other corrupt means;(B)at any place other than a port or place of entry designated by the Secretary of Homeland Security;
			 or(C)in a manner not prescribed by the immigration laws and regulations of the United States;(2)to travel by air, land, or sea toward the United States (whether directly or indirectly)—(A)knowing that the persons seek to enter or attempt to enter the United States without lawful
			 authority; and(B)with the intent to aid or further such entry or attempted entry; or(3)to be transported or moved outside of the United States—(A)knowing that such persons are aliens in unlawful transit from 1 country to another or on the high
			 seas; and(B)under circumstances in which the persons are seeking to enter the United States without official
			 permission or legal authority.(b)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) shall be punished in the same manner
			 as a person who completes a violation of such subsection.(c)Base penaltyExcept as provided in subsection (d), any person who violates subsection (a) or (b) shall be fined
			 under this title, imprisoned for not more than 20 years, or both.(d)Enhanced penaltiesAny person who violates subsection (a) or (b)—(1)in the case of a violation causing a serious bodily injury (as defined in
			 section 1365) to any person, shall be fined under this title,
			 imprisoned for not more than 30 years, or both;(2)in the case of a violation causing the life of any person to be placed in
			 jeopardy, shall be fined under this title, imprisoned for not more than 30
			 years, or both;(3)in the case of a violation involving 10 or more persons, shall be fined under this title,
			 imprisoned for not more than 30 years, or both;(4)in the case of a violation involving the bribery or corruption of a United States or foreign
			 government official, shall be fined under this title, imprisoned for not
			 more than 30 years, or both;(5)in the case of a violation involving robbery or extortion (as such terms are defined in paragraph
			 (1) or (2), respectively, of section 1951(b)), shall be fined under this
			 title, imprisoned for not more than 30 years, or both;(6)in the case of a violation causing any person to be subjected to an
			 involuntary sexual act (as defined in section 2246(2)), shall be fined
			 under this title, imprisoned for not more than 30 years, or both;(7)in the case of a violation resulting in the death of any person, shall be fined under this title,
			 imprisoned for any term of years or for life, or both;(8)in the case of a violation in which any alien is confined or restrained, including by the taking of
			 clothing, goods, or personal identification documents, shall be fined
			 under this title, imprisoned for not more than 10 years, or both; or(9)in the case of smuggling an unaccompanied alien child (as defined in section 462(g)(2) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), shall be fined under
			 this title or imprisoned not more than 20 years.(e)DefinitionsIn this section:(1)Effort or scheme to assist or cause 3 or more personsThe term effort or scheme to assist or cause 3 or more persons does not require that the 3 or more persons enter, attempt to enter, prepare to enter, or travel
			 at the same time if such acts are completed during a 1-year period.(2)Lawful authorityThe term lawful authority—(A)means permission, authorization, or license that is expressly provided for under the immigration
			 laws of the United States; and(B)does not include—(i)any authority described in subparagraph (A) that was secured by fraud or otherwise unlawfully
			 obtained; or(ii)any authority that was sought, but not approved..(2)Clerical amendmentThe table of sections for chapter 77 of title 18, United States Code, is amended by inserting after
			 the item relating to section 1597 the following:1598. Organized human smuggling..(c)Strategy to combat human smuggling(1)High traffic areas of human smuggling definedIn this subsection, the term high traffic areas of human smuggling means the United States ports of entry and areas between such ports that have relatively high
			 levels of human
			 smuggling activity, as measured by U.S. Customs and Border Protection.(2)ImplementationNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement a strategy to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States.(3)ComponentsThe strategy referred to in paragraph (2) shall include—(A)efforts to increase coordination between the border and maritime security components of the
			 Department of Homeland Security;(B)an identification of intelligence gaps impeding the ability to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States;(C)efforts to increase information sharing with State and local governments and other Federal
			 agencies;(D)efforts to provide, in coordination with the Federal Law Enforcement Training Center, training for
			 the border and maritime security components of the Department of Homeland
			 Security to deter, detect, and interdict human smuggling across the
			 international land and maritime borders of the United States; and(E)the identification of the high traffic areas of human smuggling.(4)Report(A)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit a report that describes the strategy to be
			 implemented under paragraph (2), including the components listed in
			 paragraph (3), to—(i)the Committee on Homeland Security and Governmental Affairs of the Senate; and(ii)the Committee on Homeland Security of the House of Representatives.(B)FormThe Secretary may submit the report required under subparagraph (A) in classified form if the
			 Secretary determines that such form is appropriate.(5)Annual list of high traffic areasNot later than February 1st of the first year beginning after the date of the enactment of this
			 Act,
			 and annually thereafter, the Secretary of Homeland Security shall submit a
			 list of the high traffic areas of human smuggling referred to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Homeland Security of the House of Representatives.
							August 1, 2014Read the second time and placed on the calendar